UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6384


MICHAEL A. WILLIAMS,

                Plaintiff - Appellant,

          v.

MARSHAL   GRIFFIN;   OFFICER FOX; OFFICER GRAY; OFFICER
ALPERSTEIN; OFFICER ANDERSON; OFFICER CLARK; JOSEPH M.
LIGHTSEY; MADONNA GODWIN, Nurse; STEVE DOLINSKI, Head
Director of Nursing,

                Defendants – Appellees,

JOSEPH M. LIGHTSEY; MADONNA GODWIN, Nurse; STEVE DOLINSKI,
Head Director of Nursing,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-ct-03122-FL)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Antwon Williams, Appellant Pro Se.         Elizabeth F.
Parsons, Assistant Attorney General, Raleigh, North Carolina;
Elizabeth Pharr McCullough, Kelly Elizabeth Street, YOUNG, MOORE
& HENDERSON, PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael A. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Williams v. Griffin, No. 5:10-ct-03122-FL (E.D.N.C. Feb.

22, 2012).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     3